I respectfully dissent to the majority opinion in this case.
Section 7410, R. L. 1910, provides that the notice of resale should be "by the publication thereof once a week for four consecutive weeks preceding the sale, . . . ." Section 9744, C. O. S. 1921, is identical as to such provision with the exception that "each week" is substituted for "a week."
In Jackson v. Turner, 107 Okla. 167, 231 P. 290, this court had before it section 7410, supra, and held that "a statute requiring the publication of a delinquent tax sale notice once a week for four consecutive weeks means 28 days, . . ." That interpretation has been followed by us without exception as to section 9744, supra, as well as section 7410, supra.
In 1923 section 9744, supra, was amended. Section 12754, O. S. 1931 (68 O.S.A. § 413), which is section 9744 as amended, provides that the notice of resale should be "by the publication thereof once each consecutive week for four publications preceding the resale, . . . ." Thus it will be noted that "once each consecutive week for four publications" was substituted for "once a week for four consecutive weeks." The case at bar presents this section to us for the first time.
Section 12754, supra, was amended in 1939 and again in 1941. However, the provision before us was not changed by the 1941 amendment. The 1939 amendment became effective April 15th of that year. 68 O. S. 1941 § 432b, being section 12754, supra, as amended, provides "the county treasurer shall give notice of the resale of such real estate by publication thereof once a week for four consecutive weeks preceding such sale, . . . ."
I am still of the opinion that sections 7410, R. L. 1910, § 9744, C. O. S. 1921, and § 12754, O. S. 1931, as well as 68 O. S. 1941 § 432b, do not mean that the notice of resale must be given for a period of not less than 28 days prior to the resale; that such sections simply mean what I think they practically and positively say, that is, a notice shall be inserted in the publication once each week for four consecutive weeks. I do not think there is any distinction in the simple and plain import of the language in section 12754, supra, to wit, "once each consecutive week for four publications," and the language in the other sections, supra, to wit, "once a week" and "once each week for four consecutive weeks," and, therefore, the application of a different interpretation thereof is unjustified, admitting for the sake of argument that the Legislature might have thought there was a difference and intended to effect a material change in the statute.
68 O. S. 1941 § 432b re-enacts, with minor changes, section 7410, R. L. 1910. The wording, with the exception of the number of weeks publication is required, is almost identical with 68 O. S. 1941 § 382 as to the publication of notice of original sale, which has been in effect without exception since 1910 and has consistently been interpreted by us to mean 21 days. Welborn v. Whitney, 190 Okla. 630, 126 P.2d 263. To be consistent, section 432b must be interpreted to mean that the publication must run 28 days.
I am therefore of the opinion that consistency in our decisions as to the law regarding the sale of property for delinquent taxes and stability of tax titles, insofar as possible, and consistency *Page 372 
in the interpretation of plain and unambiguous language, require the application of the same interpretation to each of the above-mentioned statutes; that until it is determined by this court that our prior decisions, holding the notice of original sale and resale must be given 21 and 28 days, respectively, prior to sale, are in error and should be overruled, the same interpretation should be applied to all the foregoing sections.